
	

113 SJ 2 IS: Proposing an amendment to the Constitution of the United States relative to limiting the number of terms that a Member of Congress may serve.
U.S. Senate
2013-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 2
		IN THE SENATE OF THE UNITED STATES
		
			January 23
			 (legislative day, January 3), 2013
			Mr. Vitter (for himself,
			 Mr. Paul, Ms.
			 Ayotte, Mr. Coburn,
			 Mr. Lee, Mr.
			 Rubio, Mr. Cruz,
			 Mr. Toomey, and Mr. Johnson of Wisconsin) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United
		  States relative to limiting the number of terms that a Member of Congress may
		  serve.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission by the Congress:
			
				 —
					1.No person who has served 3
				terms as a Representative shall be eligible for election to the House of
				Representatives. For purposes of this section, the election of a person to fill
				a vacancy in the House of Representatives shall be included as 1 term in
				determining the number of terms that such person has served as a Representative
				if the person fills the vacancy for more than 1 year.
					2.No person who has served 2
				terms as a Senator shall be eligible for election or appointment to the Senate.
				For purposes of this section, the election or appointment of a person to fill a
				vacancy in the Senate shall be included as 1 term in determining the number of
				terms that such person has served as a Senator if the person fills the vacancy
				for more than 3 years.
					3.No term beginning before the
				date of the ratification of this article shall be taken into account in
				determining eligibility for election or appointment under this
				article.
					.
		
